Exhibit 10.33

 

 

SHARE RETURN AGREEMENT

 

                This Share Return Agreement is entered in to this 29th day of
August, 2001, by and among EpicEdge, Inc. (the “Company”), Carl. R. Rose
(“Rose”), Charles H. Leaver (“Leaver”), and Kelly Knake (“Knake”).  Messrs.
Rose, Leaver and Knake are sometimes collectively referred to herein as the
“Shareholders.”  The Company and the Shareholders are sometimes collectively
referred to herein as the “Parties.”

 

W I T N E S E T H:

 

                WHEREAS, the Shareholders own of record or beneficially
16,073,811 of the issued and outstanding shares of common stock, $.01 par value,
of the Company (the “Common Stock”), and

 

                WHEREAS, the Company is in the process of procuring a minimum of
Two Million Dollars (the “Minimum Financing”) and a maximum of Three Million
Dollars (the “Maximum Financing”) of financing from certain investors (the
“Financing”), which is necessary in order to implement its business plan; and

 

                WHEREAS, as a condition precedent to the Financing the investors
thereto have required that the Shareholders reduce their ownership in the
Company.

 

                NOW, THEREFORE, in consideration of the Financing, the promises,
covenants, and conditions herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto covenant and agree as follows:

 

1.     Return: Within five (5) business days from the date hereof, the
Shareholders will return to the Company for cancellation, certificates
representing the number of shares of Common Stock opposite their names:

 

Carl R. Rose

 

9,063,000

 

Charles H. Leaver

 

880,510

 

Kelly Knake

 

351,700

 

 

2.     Additional Shares: In the event the Maximum Financing of Three Million
Dollars is not received by September 15, 2001, Rose and Leaver hereby agree to
return for cancellation within five (5) business days of receipt of notice from
the Company that the Maximum Financing was not received, additional shares of
Common Stock such that Rose’s direct and beneficial ownership shall be reduced
to 10% of the outstanding shares of Company Common Stock after giving effect to
the following share issuances:


 

(i)            the number of shares of Company common stock issuable upon the
agreed  $ .75 conversion of the Convertible Bridge Loan Agreement between the
Company and Edgewater Private Equity Fund III, L.P. in the amount of $3,750,000
dated July 21, 2000;  (ii) the number of shares of Company common stock issuable
upon agreed $.75 and conversion of the Convertible Bridge Loan Agreement between
the Company and Fleck T.I.M.E. Fund, L.P. in the amount of $1,250,000 dated July
21, 2000; (iii) the number of shares of Company common stock issuable upon the
conversion of the Convertible Bridge Loan between the Company and Fleck T.I.M.E.
Fund, L.P. in the amount of $1,000,000 dated December 1, 2000; (iv) the
2,000,000 shares of Company common stock issuable upon the exercise of the
warrant held by Fleck T.I.M.E Fund, L.P. dated December 1, 2000; and (v) shares
issuable (including shares issued on exercise or  conversion of derivative
securities) in connection with the Maximum Financing, and

 

and Leaver’s direct and beneficial ownership shall be 10% of Rose’s.

 

3.     Assignment:  As partial consideration for the return of the shares of
Common Stock by Rose, the Company hereby agrees to sell transfer and assign unto
Rose all right, title and interest in and to the assets listed on Exhibit “A,”
attached hereto and made a part hereof for all purposes (the “Assets”).  Upon
receipt of the certificate evidencing Rose’s returned shares, the Company shall
execute and deliver a Bill of Sale to Rose covering the Assets.

 

4.     Time is of the Essence: The Parties hereto acknowledge that time is of
the essence in the performance of the obligations hereunder.

 

5.     Notices.  Any and all notices or other communications required or
permitted to be delivered hereunder shall be deemed properly delivered if
(a) delivered personally, (b) mailed by first class, registered or certified
mail, return receipt requested, postage prepaid, (c) sent by next–day or
overnight mail or delivery or (d) sent by facsimile, to the parties as set forth
below:

EpicEdge, Inc.

 

Carl R. Rose

5508 Highway 290 West, 3rd Floor

 

3200 Wilcrest, Suite 307

Austin, Texas 78735

 

Houston, Texas  77042

Attn:  Richard Carter

 

713-784-2411 fax

512-261-3349 fax

 

 

 

 

 

Charles H. Leaver

 

Kelly Knake

1815 Milford

 

522 Mill Place Court

Houston, Texas  77098

 

Sugarland, Texas  77478

713-784-2411 fax

 

713-784-2411 fax

 

5.     Counterparts: This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same Agreement.


 

6.     Governing Law:  This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the laws
of the State of Texas, without giving effect to provisions hereof regarding
conflicts of laws.

 

7.     Expenses:  The Parties hereto agree that they will bear their own
expenses in connection with the transactions contemplated by this Agreement.

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.

 

EPICEDGE, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Carl R. Rose

 

 

 

 

 

 

Chuck Leaver

 

 

 

 

 

 

Kelly Knake

 

 

 